, This was an action commenced in the Common Pleas Court by. Charles F. Wagner against the Traction Co. The parties will be hereinafter referred to as plaintiff and defend(ant"as they appeared in the trial court. . J
Plaintiff drove his automobile out Of the ¿rid' of-a dead-end street and upon the track of -,defendant, where he was struck by-one of defendant’s car.s. -The undisputed -. testimony showed that a distance of eighteen feet, unobstructed, existed, between the -nearest rail- of the defendant’s:track and- the property line.of the street,-and plaintiff testified; that-he could *538see, along the track in the direction from which the car was approaching a distance of 275 to 300 feet. The jury in the Common Pleas returned a verdict in favor of plaintiff, awarding him damages to his automobile and also for personal injuries. The Court of Appeals affirmed the Common Pleas.
Attorneys — Mansfield & Merryman for Traction Co.; A. W. Moreheád for Wagner. All of Steubenville.
Plaintiff asks that the Court of Appeals be required to certify its record for the following reason:
Under the undisputed evidence plaintiff’s damage and injuries were caused entirely by his own carelessness and negligence. The trial court should have directed a verdict for defendant at the close of plaintiff’s testimony.